United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 04-30167
                          Conference Calendar



AUTRY LEE JONES,

                                      Petitioner-Appellant,

versus

C. CASTERLINE,

                                      Respondent-Appellee.


                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-1758
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Autry Lee Jones, currently federal prisoner # 52873-080,

appeals the district court’s denial of his purported 28 U.S.C.

§ 2241 petition challenging a life sentence he received in Harris

County, Texas, following his October 1981 Texas state-court

conviction for possession of a controlled substance.

     Jones’s petition was an unauthorized filing over which the

district court did not have jurisdiction.       See Jeffers v.

Chandler, 253 F.3d 827, 830 (5th Cir. 2001); United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30167
                                -2-

Early, 27 F.3d 140, 141-42 (5th Cir. 1994).   Jones’s appeal is

without arguable merit and is DISMISSED as FRIVOLOUS.   See Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.